 

Page 1 of 6

AO 245B (SCDC Rev. 09/19) Judgment in a Criminal Case, Sheet |

 

United States District Court
District of South Carolina

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv.

Case Number: 7:19cr332-3
TRENNON LAMAR RICE US Marshal’s Number: 34309-171

Stephanie A. Rainey, Atty.
Defendant’s Attorney
THE DEFENDANT:
| pleaded guilty to count 1.

CL] pleaded nolo contendere to count(s) which was accepted by the court.

(J was found guilty on count(s) after a plea of not guilty.

The defendant is adjudicated guilty of the following:
Title & Section Nature of Offense Date Offense Concluded Count Number
21:846 Please see indictment Please see indictment 1

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

UO The defendant has been found not guilty on count(s)

a Counts 4 and 6 are dismissed on the motion of the United States.

a Forfeiture provision is hereby dismissed on motion of the United States Attorney.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are

fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material changes
in economic circumstances.

March 3, 2020

 

Date of Imposition of Judgment

 

Henry M._Herlong, Jr., Senior United States District Judge
Name and Title of Judge

March L009

Date
 

Page 2 of 6
AO 245B (SCDC Rev.09/19) Judgment in a Criminal Case, Sheet 2 - Imprisonment nee

V
DEFENDANT: TRENNON LAMAR RICE
CASE NUMBER: 7:19¢r332-3

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total

term of ninety-six (96) months.

O The court makes the following recommendations to the Bureau of Prisons:

|| The defendant is remanded to the custody of the United States Marshal.

CL) The defendant shall surrender to the United States Marshal for this district:
CL) at a.m./p.m. on.
LJ as notified by the United States Marshal.

O The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
LJ before 2 p.m. on
J as notified by the United States Marshal or
LL as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

RETURN
I have executed this Judgment as follows:
Defendant delivered on to
at , with a certified copy of this Judgment.
UNITED STATES MARSHAL
By

 

Deputy United States Marshal
 

Page 3 of

AO 245B (SCDC Rev. 09/19) Judgment in a Criminal Case, Sheet 3 - Supervised Release

 

DEFENDANT: TRENNON LAMAR RICE
CASE NUMBER: 7:19cr332-3

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of four (4) years.

1.

2.

Ww AR) =

7.

The defendant shall submit to random drug testing as administered by the United States Probation Officer.

The defendant must participate in an substance abuse treatment program and follow the rules and regulations
of that program. The probation officer will supervise your participation in the program (provider, location,
modality, duration, intensity, etc.). The defendant must contribute to the cost of such program not to exceed the
amount determined reasonable by the court approved "U.S. Probation Office's Sliding Scale for Services," and
will cooperate in securing any applicable third-party payment, such as insurance or Medicaid.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of

release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

C The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future
substance abuse. (check if applicable)

G You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
sentence of restitution. (check if applicable)

@ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

CQ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901,
et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

O You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on
the attached page.
 

Page 4 of

AO 245B (SCDC Rev. 09/19) Judgment in a Criminal Case, Sheet 3A- Supervised Release |

 

DEFENDANT: TRENNON LAMAR RICE
CASE NUMBER: 7:19cr332-3

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct
and condition.

I.

Il,

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
within a different time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed.
You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
the probation officer within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation excuses you
from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your
position or your job responsibilities), you must notify the probation officer at least 10 days before the change. Ifnotifying
the probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the
probation officer within 72 hours of becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,

anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
contact the person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A USS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditions. For further information regarding these conditions, see Overview of Probation
and Supervised Release Conditions, available at www.uscourts.gov.

Defendant’s Signature Date

 

 
 

Page 5 of
AO 245B (SCDC Rev, 09/19) Judgment in a Criminal Case, Sheet 5 - Criminal Monetary Penalties | UI

DEFENDANT: TRENNON LAMAR RICE
CASE NUMBER: 7:19cr332-3

CRIMINAL MONETARY PENALTIES

 

 

Make all checks and money orders
payable to “Clerk, U.S. District Court” unless otherwise directed by the court.

 

 

 

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
Totals: §$ 100.00 $_ $ $ $

(] The determination of restitution is deferred until. An Amended Judgment in a Criminal Case (AO 245C) will be entered
after such determination.

(_] The defendant must make restitution (including community restitution) to the following payees in the amount listed
below,

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Payee ***T otal Loss ($) Restitution Ordered (S$) Priority or Percentage
Totals
Restitution amount ordered pursuant to plea agreement................ $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day after the date of judgment, pursuant to 18 U.S.C. §3612(f). All of the payment options on Sheet 6
may be subject to penalties for delinquency and default pursuant to 18 U.S.C. §3612(g).

LJ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
= The interest requirement is waived for the C] fine (J restitution.

Ll The interest requirement for the [J fine (J restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299,

** Justice for Victims of Trafficking Act of 2015, Pub, L. No. 114-22.

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
 

Page 6 of 6

AO 245B (SCDC Rev. 09/19) Judgment in a Criminal Case, Sheet 6 - Schedule of Payments

 

DEFENDANT: TRENNON LAMAR RICE
CASE NUMBER: 7:19¢r332-3

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

AU Lump sum payment of $ 100.00 special assessment due immediately,
CJ not later than [Not later than , or
[1 in accordance with LI C, L D, O E, or LIF below; or
BU Payments to begin immediately (may be combined with [] C, OO D, or Le below); or
CO

Payments in [C - Equal, weekly, monthly, quarterly?] (e.g., equal, weekly, monthly, quarterly) installments
of $[C - Installment amount (no $)] over a period of [C - How many months or years] (e.g., months or
years), to commence [C - Installment starts ? days] (e.g., 30 or 60 days) after the date of this judgment; or

bp U Payments in [D - equal, weekly, monthly, quarterly] (e.g., equal, weekly, monthly, quarterly) installments

of $[D - Installment amount (no $)] over a period of [D - How many months or years] (e.g., months or
years), to commence [D - Installment starts ?_ Days] (e.g., 30 or 60 days) after release from imprisonment
to a term of supervision; or

EU Payment during the term of supervised release will commence within [E - commencement of payment (30

or 60 days) (e.g., 30 or 60 days) after release from imprisonment. The court will set the payment plan based
on an assessment of the defendant’s ability to pay at that time; or

F LU Special instructions regarding the payment of criminal monetary penalties: [Special instructions]

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made
through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of court.

The Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

OJ Joint and Several

Defendant and Co-Defendant names and case numbers (including defendant number), total amount, joint and several
amount, and corresponding payee, if applicable.

LJ The defendant shall pay the cost of prosecution.
LJ The defendant shall pay the following court cost(s):

[_] The defendant shall forfeit the defendant’s interest in property to the United States as directed in the Preliminary
Order of Forfeiture, filed and the said order is incorporated herein as part of this judgment.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
